IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

In the Matter of the Detention of                  No. 71100-8-1


D.S.                                               DIVISION ONE


                                                   UNPUBLISHED OPINION


                                                   FILED: January 26, 2015


         Leach, J. — D.S. appeals a trial court 14-day involuntary commitment

order.    He challenges the trial court's admission of certain evidence and the

sufficiency of evidence to prove that he presented a likelihood of serious harm to

others due to his mental disorder. Because D.S. did not object at the hearing to

the court's admission of the challenged evidence on the grounds he raises on

appeal, we do not consider this issue. And because sufficient evidence supports

the trial court's finding that as a result of his mental disorder, D.S. poses a

substantial risk to others, we affirm the trial court.

                                      Background

         On October 18, 2013, police brought D.S. to the Swedish Medical Center

emergency room after an incident on a city bus. Witnesses reported that D.S.

talked loudly and made threats to people around him. When the driver asked

D.S. to leave the bus, D.S. threatened the driver. People moved away from D.S.

and left the bus when it stopped. When police arrived, D.S. reported injury, so
No. 71100-8-1/2




police transported D.S. to Swedish, and doctors evaluated him for pain. Police

cited him and released him.


       The next day, police responded to a 911 call from the apartment D.S.

shared with his wife.   D.S.'s wife reported that D.S. kept her from leaving the

residence, forced her to watch porn, and called her names. When police arrived,

D.S. spoke nonstop, appeared belligerent and aggressive, and removed all of his

clothing as the officers spoke to him. He went with police to Harborview Medical

Center.


       A designated mental health professional filed a petition for initial detention

after an evaluation of D.S., resulting in D.S.'s involuntary admission to

Harborview.


       The trial court held a probable cause hearing under RCW 71.05.240. The

State called Dr. Brent O'Neal. As a psychologist at Harborview and the State's

expert witness, Dr. O'Neal tried to meet with D.S. in person, but D.S. refused.

Instead, as the basis for his testimony, Dr. O'Neal reviewed D.S.'s medical chart,

talked to the treatment team, and observed his behavior at Harborview and at

court on the day of the hearing.

       Dr. O'Neal testified that D.S. had mental and emotional impairment and

diagnosed him with "[bjipolar disorder type 1, most recent episode manic with

psychotic features, and antisocial personality disorder." He testified that this had

an adverse effect on D.S.'s cognitive and volitional functions and that he

presented a substantial risk of physical harm to others.
No. 71100-8-1/3




       Dr. O'Neal relied on portions of D.S.'s Harborview medical chart to form

his opinions. The court admitted some of his testimony of the medical chart

notes as opinion evidence and some as substantive evidence under the business

record and ER 803(a)(4) exceptions to the hearsay rule. The court admitted as

opinion evidence Dr. O'Neal's testimony from the chart about the October 18

incident on the city bus and the October 19 incident with D.S.'s wife.

       The trial court admitted as substantive evidence, over objection on

foundation grounds, a note prepared by advanced registered nurse practitioner

Jennifer Johnson included in D.S.'s October 19 medical record.           When staff

placed D.S. on a hospital bed in restraints, he screamed obscenities and recited

song lyrics. Dr. O'Neal testified from the chart that D.S. had attempted to flip the

hospital gurney he was on and bite hospital staff. The trial court admitted this as

substantive evidence, finding that "the foundation for this medical record has

been laid, and I think that's sufficient, too, for purposes of medical diagnosis or

treatment." Dr. O'Neal testified further from an October 23, 2013, note that D.S.

did not believe his psychiatric medications worked and did not plan to take them

when he left the hospital. He testified that Harborview placed D.S. in the locked

unit    reserved      for    the     "most      psychiatrically    decompensated

individuals .... typically used for the patients that are of most concern." And

when Dr. O'Neal attempted to contact D.S. before the trial court hearing, he

witnessed D.S. demonstrate highly agitated behavior. D.S. yelled at him directly

and shouted obscenities, telling him to "stay dead."      Dr. O'Neal testified that
No. 71100-8-1/4




based on his review of D.S.'s charts and his own interaction with D.S., if D.S. left

the hospital he would harm someone.

       On cross-examination, D.S. elicited testimony from Dr. O'Neal from an

October 19 medical chart note, describing D.S. as cooperative and calm.

       D.S. testified.   He apologized for his encounter with Dr. O'Neal before

court and said he reacted as he did because he thought his case would be

dismissed and he wanted to have his day in court. He explained his belief that

"[t]he reason why I am being detained is because I have so much compassion for

everybody in this land of human race." He also acknowledged assault charges.

On cross-examination, D.S. acknowledged an incident on the bus involving

police but claimed that he was simply sharing with people and the bus driver

wrongly tried to remove him. D.S. admitted to problems with his wife, that they

both called 911 on October 19, and that in response to the 911 operator's

suggestion to separate himself from his wife, he did so.

       On rebuttal, the State called Seattle Police Department Officer Bill

Campbell who responded to the October 18 bus incident. He testified that when

he contacted D.S., D.S. was sweating profusely, appeared agitated, and

incoherently responded to questions.          Campbell testified that he observed

several bus passengers waiting to speak with law enforcement about the incident

who "appeared upset."

       The trial court found that D.S. suffered from a mental disorder that had a

negative effect on his cognitive and volitional control, which affected D.S.'s


                                        .4-
No. 71100-8-1/5




perception of events and impulse control. The trial court found that the impact of

D.S.'s disorder on his perception was clear based on D.S.'s testimony of the bus

incident, which the court did not find credible and found that people were

frightened by what he said. It found that D.S.'s loud reaction before court that

day evidenced how his misperceptions affected his ability to maintain impulse

control. The court stated that though D.S. pulled himself back together for his

court appearance, it worried about his "ability to hold it together for extended

periods of time." It found that D.S. had an argument with his wife on October 19

and that his wife and police believed that "he was the one that presented the risk"

and needed treatment. The trial court also cited D.S.'s reaction at the hospital

and attempt to flip his gurney and bite staff.

       It found that D.S.'s own testimony demonstrated that he presented a risk

and required treatment.      It found that while at the hospital, D.S. behaved

aggressively toward staff and threatened them. It found that D.S. admitted in the

hospital to past aggressive behavior.       Also, it found that D.S. was verbally

aggressive toward Dr. O'Neal at the day of the hearing. And because D.S.

experienced an unpredictable inability to hold himself together at times, the trial

court found that D.S. presented a threat to community safety.

       The trial court concluded that D.S. presented a likelihood of serious harm

to others and ordered his 14-day detention.1


       1 Mootness is not at issue because involuntary commitment orders have
consequences for future commitment determinations. In re Pet, of M.K., 168 Wn.
App. 621, 625, 279 P.3d 897 (2012).

                                          -5-
No. 71100-8-1/6



       D.S. appeals.

                                        Analysis

      We review a trial court's determination of involuntary commitment for

psychological treatment to see if substantial evidence supports the court's

findings and whether its findings support its legal conclusions.2 "Substantial

evidence is 'evidence in sufficient quantum to persuade a fair-minded person of

the truth of the declared premise.'"3

       We review a trial court's interpretation of evidentiary rules de novo.4 If the

trial court correctly interprets the rule, we review the decision to admit evidence

for an abuse of discretion, looking to see if the decision is manifestly

unreasonable or rests on untenable grounds.5 If the court rests its decision on

facts unsupported in the record or applies the wrong legal standard, its decision

rests on untenable grounds.6 If a court does not adhere to a rule's requirements,

we may consider this an abuse of discretion.7

       D.S. claims that the trial court violated the best evidence rule and the

hearsay rule when it admitted Dr. O'Neal's testimony.          Because substantive

evidence of D.S.'s recent history of physical aggression included Dr. O'Neal's

recitation of D.S.'s actions at the hospital, including his attempt to flip his gurney


       2 In re Pet. ofA.S., 91 Wn. App. 146, 162-63, 955 P.2d 836 (1998).
       3 AJL 91 Wn. App. at 162 (quoting Holland v. Boeing Co., 90 Wn.2d 384,
390-91, 583 P.2d 621 (1978)).
      4 State v. Griffin, 173 Wn.2d 467, 473, 268 P.3d 924 (2012).
      5 State v. Foxhoven, 161 Wn.2d 168, 174, 163 P.3d 786 (2007).
       6 Griffin, 173 Wn.2d at 473.
       7 Foxhoven. 161 Wn.2d at 174.


                                           -6-
No. 71100-8-1/7




and bite the staff, he argues that the court's admission of that statement is

prejudicial.

       D.S. concedes that the Harborview records met the hearsay exception for

medical records. But he contends that Dr. O'Neal's testimony about the content

of the October 19 note describing D.S.'s attempt to flip the gurney and bite staff

violated ER 1002's "best evidence rule" because the note had not been admitted.

The State responds that D.S. did not object at the hearing on best evidence

grounds and may not raise this objection for the first time on appeal. D.S. admits

that he did not object at the trial court hearing on this basis but claims testimony

about the record admitted as substantive evidence was error nevertheless.

       When a party fails to object on particular grounds to testimony in the trial

court, it may not raise those grounds for objection later on appeal.8 At the

hearing, D.S.'s counsel objected to Dr. O'Neal's challenged testimony about

D.S.'s attempt to flip his gurney and bite Harborview hospital staff.        He said,

"[Jjust to object about the allegation that [D.S.] attempted to bite staff, I would ask

for the witness to lay some—lack of foundation, objecting as to lack of foundation

about that." The trial court admitted this as substantive evidence, finding that

"the foundation for this medical record has been laid, and I think that's sufficient,

too, for purposes of medical diagnosis and treatment." D.S. never objected to

the admission of Dr. O'Neal's testimony about D.S.'s attempts to flip his gurney

or bite staff on the basis of the best evidence rule or hearsay.


       8 State v. Gulov, 104 Wn.2d412, 421, 705 P.2d 1182(1985).
No. 71100-8-1/8




       D.S. claims State v. Fricks9 supports his evidentiary challenge despite his

failure to make the asserted objection to the trial court. In Fricks. the State failed

to produce a document, and the court held that a manager could not testify to the

contents of a missing document when the best evidence rule required an "original

writing be produced unless it can be shown to be unavailable."10 The court

continues that even if the writing in that case were available, it must otherwise be

shown to be admissible through the business records exception to the hearsay

requirement.11 But that case does not address the issue of whether a party who

fails to object on the basis of the best evidence rule may proceed and does not

control.


       A party's foundation objection in the trial court does not preserve for

appeal a challenge based on best evidence or hearsay grounds. Because D.S.

objected only on foundational grounds and does not appeal on that basis, we do

not review the merits of this issue.12

       P.S. challenges the sufficiency of the evidence to support the trial court's

commitment order.      D.S. also claims that the court used opinion evidence as

substantive evidence in its findings, exceeding the scope for which the court may

use opinion evidence.




       9 91 Wn.2d 391, 588 P.2d 1328 (1979).
       10 Fricks. 91 Wn.2d at 397.
       11 Fricks. 91 Wn.2d at 397-98.
       12 Gulov. 104Wn.2dat422.


                                          -8-
No. 71100-8-1/9




       The State may not subject a person to involuntary commitment for the

treatment of a mental disorder without the due process of law.13 To do so, the

trial court must find that a person, as a result of a mental disorder, must "(1) pose

a substantial risk of harm to themselves, others, or the property of others, or (2)

[be] gravely disabled."14 Under RCW 71.05.240(3), the State must prove by a

preponderance of the evidence that D.S. presented a likelihood of serious harm

to others. RCW 71.05.020(25)(a) defines "likelihood of serious harm" as

               (a) A substantial risk that. . . (ii) physical harm will be
       inflicted by a person upon another, as evidenced by behavior which
       has caused such harm or which places another person or persons
       in reasonable fear of sustaining such harm; ... or
             (b) The person has threatened the physical safety of another
       and has a history of one or more violent acts.

       A court can base its findings, even entirely, on circumstantial evidence.15

       We review the trial court record to see if a rational trier of fact could have


found, by a preponderance of the evidence, that D.S. posed a substantial risk of

harm to others as a result of his mental disorder. The trial court found that D.S.

suffered from bipolar disorder type 1 and possibly an antisocial personality

disorder that affect his perception of events and his impulse control.      The trial

court based this on the opinion and diagnosis of Dr. O'Neal, who briefly

interacted with D.S. and reviewed hospital charts to determine that D.S. suffered

from bipolar disorder and posed a risk to others. The court found from direct and

circumstantial evidence that the October 18 incident on a city bus demonstrated

       13 In re Pet, of LaBelle, 107Wn.2d 196, 201, 728 P.2d 138(1986).
       14 LaBelle. 107 Wn.2d at 201-02 (citing RCW 71.05.020(1 )(3)).
       15 State v. Evans. 32 Wn.2d 278, 280, 201 P.2d 513 (1949).


                                         -9-
No. 71100-8-1/10




D.S.'s inability to perceive events and control his impulses, as did the incident

between D.S. and his wife, requiring him to be hospitalized. As evidence of the

risk D.S. posed to others, the court cites that he was aggressive at the hospital,

tried to flip his gurney and bite staff, and yelled obscenities at Dr. O'Neal before

the court hearing.

       D.S. claims that the court improperly relied on evidence admitted solely for

opinion evidence purposes to form its findings. Courts may not rely on evidence

admitted solely as opinion evidence but not admitted as substantive.16

       D.S. cites the trial court's finding that D.S. and his wife argued, when the

court admitted this as opinion and not substantive evidence.        But the record

shows that D.S. separated himself from his wife on October 19 and required

hospitalization, which provided evidence for the court's conclusion that D.S.

presented a risk to his wife.     Omitting the evidence D.S. challenges, other

unchallenged evidence sufficiently supports the court's finding.

       D.S. also cites to the court's finding that D.S. self-reported a history of

past aggressive behavior while at the hospital, when D.S. did not admit to this in

his testimony, and the court admitted this evidence solely for the purpose of Dr.

O'Neal's opinion. But D.S. did admit to an assault charge in his own testimony.

Again, omitting the evidence from hospital records of past aggression, other

unchallenged evidence sufficiently supports the court's finding.




       16 Allen v. Asbestos Corp.. 138 Wn. App. 564, 579, 157 P.3d 406 (2007).

                                        -10-
No. 71100-8-1/11




       We have reviewed the record and conclude that it contains sufficient

evidence to allow a reasonable finder of fact to find that D.S. suffers from a

mental disorder causing him to pose a substantial risk of harm to others. This is

true without Dr. O'Neal's testimony about D.S. flipping the gurney or biting staff.

                                    Conclusion


       Because D.S. did not object in the trial court to Dr. O'Neal's challenged

testimony on the grounds on which he appeals, we hold that he may not raise the

issue on appeal. And because the record contains sufficient evidence to allow a

reasonable fact finder to conclude that D.S. presented a serious risk of harm to

others as a result of his mental disorder, we affirm.




WE CONCUR:




                                                                                  C3          ;."

                                                                                  cn         •T '

                                                                                             m
                                                                                  5r
                                                                                  rv;
                                                                                            -;;- j
                                                                                            J> -
                                                                                 -—~*       .' O i
                                                                                 —~"

                                                                                        ••-:•
                                                                                 CO     '•':''
                                                                                        ~     -7 - -
                                                                                 en




                                         •11-